 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURINGCODr-PANY(WESTINGHOUSEX-RAY DIvIsION)andLOCAL 1207 OF THEUNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA,C. 1. 0.In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (WESTINGHOUSE X-RAY DIVISION)andWESTINGHOUSE X-RAYDIVISION SALARIED EMPLOYEES ASSOCIATIONCases Nos. R-.563 and R-2564.-Decided June 10,19)1Jurisdiction:x-ray apparatus manufacturing industry.Investigation and Certification of Representatives:existence of questions:parties stipulated that Company refused to accord recognition to unions untilthey had been certified by the Board ; elections necessary.Units 'Appropriate for Collective Bargaining:(1) all salaried employees withthe exception of engineering-department employees, draftsmen, dispatchers,receiving clerks, inspectors, and employees who have the power to hire ordischarge; stipulation as to-(2) all employees of the engineering departmentincluding inspectors, receivers, and dispatchers, but excluding executives,foremen, supervisors, office aird clerical help, and hourly paid productionemployees ; stipulation as to.Mr. C. A. Reinwald,of New York City, andMr. L. D. Canfield,of Great Neck, N. Y., for the Company.Mr. Frank Schemer,andMr. Edward J. Matthews,of New YorkCity, for Local 1207.Mr. Allen Caruthers, Jr.,ofKew Gardens, N. Y., alulMr. C. E.Lovett,of Hollis, N. Y., for the Association.Mr. Frederic B. Parkes,'2d,o'f couiiselto the Board.-DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOhI February3 and 7,1941, respectively,Local 1207 of the UnitedElectrical,Radio & Machine Workers of America.,C. I: 0., hereincalledLocal 1207,filed a petition and amended petition, and onMarch 11,T94l,Westinghouse X-Ray Division Salaried EmployeesAssociation,herein called the Association,filed a petitionwith the32 N. L. R. B:,No 95.476 WESTINGHOUSE ELECTRIC & MANUFACTURINGCO.477Regional Director for the Second Region (New York City) eachalleging that a question affecting commerce had arisen concerningthe representation of employees of Westinghouse Electric & Manu-facturing Company (Westinghouse X-Ray Division), Long IslandCity, New York, herein called the Company, and requesting an in-vestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On May 5, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct, and. Article III, Section 3, of National Labor Relations 'BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice ; and pursuant to ArticleIII, Section 10 (c) (2) of said Rules and Regulations, ordered thatthe two cases be consolidated for all purposes.On May 7, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, Local1207, and the Association.Pursuant to notice, a hearing was heldon May 16, 1941, before Daniel R. Dimick, the Trial Examiner 'dulydesignated by the Chief Trial Examiner.The Company, Local 1207,and the Association were represented by counsel or official repre-sentatives and participated 'in the hearingFull opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.No objec-tions to the introduction of evidence or to the rulings of the TrialExaminer were made by any of the parties. The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYAmong its various factories and plants throughout the country,Westinghouse Electric & Manufacturing Company, a Pennsylvaniacorporation, operates the Long Island X-ray plant where it is en-gaged in the manufacture, sale, and distribution of X-ray apparatusand related products.During the year 1940, the Company pur-chased raw materials for use at its Long Island X-ray plant in theyalue off over $500,000, of which approximately 60 per cent werepurchased and shipped to it from points outside the State of NewYork.During the same period, the Company manufactured. at bitsLong Island X-ray plant finished products valued at more 'than$2,000,000, of which approximately 80 per cent were sold and shipped 478 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDto points outside the State of New York. The Company employsapproximately 350 employees at its Long Island X-ray plant.IT.THEORGANIZATIONS INVOLVEDLocal 1207 of the United Electrical, Radio & Machine Workersof America is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting production and maintenanceemployees of the Company to membership.WestinghouseX-Ray Division Salaried Employees Associationisan independent labor organization admitting salaried employeesof the Company to membership.III.THEQUESTION CONCERNING REPRESENTATIONLocal 1207, the Association, and the Company stipulated at thehearing that prior to the filing of the petitions herein, Local 1207and the Association requested the Company to recognize them asrepresentatives of the Company's employees for purposesof collec-tive bargaining in the two respective units claimed to be appropriate.The Company refused to grant such recognition until the unionshad been certified by the Board as representatives for those employ-ees.Statements of the Trial Examiner introduced in evidence atthe hearing show that the unions represent a substantial number ofemployees in their respective units found below to be appropriate.'We find that questions have arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and " commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITSLocal 1207, the Association, and the Company stipulated at thehearing and we find thatall salariedemployees at the Company's'Local 1207 filed 23 authorization cards dated in January 1941 with the RegionalDirector,who found all the signatures to be genuine,and to be the names of the personson the pay roll of February 6, 1941, which contained 27 names in the alleged appropriateunit.The Association filed 41 authorization cards dated in February 1941 with theRegional Director,who found all the signatures to be genuine and to be the names of thepersons on the Company's pay roll of March 27,1941, which contained 60 names in thealleged appropriate unit. WESTINGHOUSE ELECTRIC & MANUFACTURING CO.479Long Island X-ray plant with the exception of engineering-depart-ment employees, draftsmen, dispatchers, receiving clerks, inspectors,and employees having the power to hire or discharge, constitute aunit appropriate for the purposes of collective bargaining.Local 1207, the Association, and the Company also stipulated atthe hearing and we find that all employees of the engineering depart-ment at the Company's Long Island X-ray plant, including inspectors,receivers, and dispatchers, but excluding executives, foremen, super-visors , office and clerical help, and hourly paid production employeesof whom Local 1207 is the sole and exclusive collective bargainingagent, constitute a unit appropriate for the purposes of collectivebargaining.We further find that these units will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of theAct.VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation can bestbe resolved by means of elections by secret ballot.We shall directthat the employees of the Company eligible to vote in the electionsshall be those in the appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to such limitations and additions as areset forth in the Direction.Upon the basis of the above findings and upon the entire recordof the case,.the Board makes the following:CoNOI.usloNs of LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany (Westinghouse X-ray Division), Long Island City, NewYork, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All salaried employees at the Company's Long Island X-rayplantwith the exception of engineering-department employees,draftsmen, dispatchers, receiving clerks, inspectors, employees hav-ing the power to hire or discharge, constitute a unit appropriatefor the purposes of collective bargaining within themeaning ofSection 9 (b) of the Act.3.All employees of the engineering department at theCompany'sLong Island X-ray plant including inspectors, receivers,and dis-patchers, but excluding executives, foremen, supervisors,office andclerical help, and hourly paid productionemployees of whom Local 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD1207 is the sole exclusive collective bargaining agent, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTEDthat, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with Westinghouse Electric & Manufacturing Company (West-inghouseX-ray Division) Long Island City, New York, electionsby secret ballot shall be conductedas soon aspossible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board,and subject to Article III, Section 9, of said Rulesand Regulations,among employees in each of the following describedgroups who were employed by the Company during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anyemployees who have since quit or been discharged for cause :(1)Among all salaried employees at the Company's Long IslandX-rayplant with the exception of engineering-department employees,draftsmen, dispatchers, receiving clerks, inspectors, and employeeshaving the power to hire and discharge, to determine whether ornot they desire to be represented by Westinghouse X-ray DivisionSalaried Employees Association for the purposes of collective bar-gaining; and(2)Among all employees of the engineering department at theCompany's Long Island X-ray plant including inspectors, receivers,and dispatchers,but excluding executives,foremen,supervisors,officeand clerical help, and hourly paid productionemployees of whomLocal 1207 is the sole exclusive collective bargaining agent, to deter-mine whether or not they desire to be represented by Local 1207of the United Electrical, Radio & Machine Worker of America,affil-iated with the Congress of Industrial Organizations, for the purposesof collective bargaining.